                           United States District Court
                                     for the
                           Southern District of Florida

Concrete Works and Paving, Inc., )
Plaintiff,                       )
                                 )
v.                               ) Civil Action No. 19-60312-Civ-Scola
                                 )
Great Midwest Insurance Company, )
Defendant.                       )
            Order Denying Great Midwest’s Motion to Dismiss
      Plaintiff Concrete Works and Paving, Inc. (“Concrete Works”), has filed suit
seeking relief under Florida Statute § 255.05 for payment under two
construction bonds. This suit is brought against Great Midwest Insurance
Company (“Great Midwest”), the surety insurer under both bonds. Defendant
Great Midwest now moves to dismiss Concrete Work’s complaint. (Def.’s Mot.,
ECF No. 17.) After careful analysis, the Court disagrees with Great Midwest and
finds the complaint sufficiently plead. The Court therefore denies Great
Midwest’s motion. (ECF No. 17.)

1.    Background
       Concrete Works subcontracted with Pioneer Construction Management
Services (“Pioneer”) to provide labor and materials for two public
concrete/asphalt restoration projects, one with Broward County and another
with the City of Lauderhill. (Compl. at ¶¶ 6–7, 15–16, ECF No. 1.) For each
project, Great Midwest executed and delivered a payment bond pursuant to
Florida Statute § 255.05. (Id. at ¶¶ 8, 17.) The bonds guarantee payment to
those furnishing labor, materials, or services provided for in the public
construction contract. (Id.) Concrete Works alleges that they are a lienor under
both bonds because they subcontracted with Pioneer for each project. (Id. at ¶¶
7, 16.) Concrete Works completed the work under the subcontract for both
projects; however, Pioneer did not pay Concrete Works for the labor and
materials provided in either project. (Id. at ¶¶ 10–11, 19–20.) Concrete Works
notified Great Midwest of Pioneer’s failures to pay but they have not received
payment. (Id. at ¶¶ 12, 21.) Concrete Works is owed $140,023 for the Broward
County project, and $64,566 for the City of Lauderhill project. (Id. at ¶¶ 13, 22.)
2.    Legal Standard
        A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need only contain a
short and plain statement of the claim showing that the pleader is entitled to
relief, a plaintiff must nevertheless articulate “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). A court must dismiss a plaintiff’s claims if she fails to nudge her “claims
across the line from conceivable to plausible.” Id.
        While the court’s review in considering a 12(b)(6) motion is ordinarily
“limited to the four corners of the complaint,” Wilchombe v. TeeVee Toons, Inc.,
555 F.3d 949, 959 (11th Cir. 2009), a court may nonetheless consider
documents that the complaint incorporates by reference as well as matters that
may be judicially noticed, Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
308, 322 (2007).

3.    Analysis
       Florida Statute § 255.05 is intended to protect those providing labor or
supplies for a public project from non-payment. The statute provides that “all
persons defined in s. 713.01 who furnish labor, services, or materials for the
prosecution of the work provided for in the contract . . . shall have a cause of
action against the contractor and surety for the amount due to him or her,
including unpaid finance charges due under the claimant’s contract.”
§ 255.05(1), Fla. Stat. (2012). Under section 713.01(18)(b), a subcontractor may
be a claimant. A subcontractor is defined as “a person other than a materialman
or laborer who enters into a contract with a contractor for the performance of
any part of such contractor’s contract.” § 713.01(28). Fla. Stat. (2007). Because
both claims regard public construction projects, each payment bond specifically
references section 255.05(1), guaranteeing prompt payment to those who qualify
as claimants. (See ECF No. 1-2 and 1-3.)
       Great Midwest argues that Concrete Works does not plead “[w]hat labor or
materials Plaintiff supplied or when, the terms of the agreement giving rise to a
subcontract arrangement, when payment was demanded and due from Pioneer,
or when the work was accepted by the owner.” (ECF No. 17 at ¶ 2.) Great
Midwest, however, fails to cite a single case or reference any statutory language
that requires this specificity in pleading. In fact, detailed factual allegations are
not required. See Twombly, 550 U.S. at 555. The complaint alleges that Pioneer
subcontracted with Concrete Works for labor and materials (ECF No. 1 at ¶¶ 8,
16), Concrete Works performed the work (id. at ¶¶ 10, 19), and Pioneer failed to
make payment (id. at ¶¶ 11, 20). The complaint also alleges that Concrete Works
notified Great Midwest of Pioneer’s failure to pay. (Id. at ¶¶ 12, 21.) Taking the
complaint’s factual allegations as true, the complaint sufficiently establishes a
cause of action under Section 255.05. See Faceton, Inc. v. Danella Companies,
Inc., No. 17-cv-1971-T-17MAP, 2008 WL 11336345, at *2 (M.D. Fla. March 24,
2008) (denying motion to dismiss under Section 255.05).

4.    Conclusion
      Accordingly, the Court denies Great Midwest’s motion to dismiss (ECF No.
17). The Defendant’s answer is due on or before July 24, 2019.
      Done and ordered at Miami, Florida, on July 9, 2019.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
